 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDSAWYERMACHINEWORKSandINTERNATIONALASSOCIATION OFMACHINISTS LODGE "No. 1311 (INDEPENDENT), PETITIONER.CaseNo. 36-RC-413.February 7, 1951Supplemental Decision,Direction of Election,and OrderOn December 8, 1950, the Board issued a Decision and Order I dis-missing the petition in the above-entitled case.Upon its own motion,the Board has reconsidered this Decision and Order, it appearing thatan arithmetic error was committed which necessitates a reversal ofthe Board's former decision.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].The Board now finds :1.In 1949, the Employer purchased material originating withoutthe State of Oregon in the amount approximately of $69,750.Thisamount is equivalent to 6.9 percent of the required $1,000,000 whichthe Board has established as a minimum in this category before it willassert jurisdiction? In the same year, the Employer provided goodsand services in the approximate amount of $38,300 for firms whichsell goods in excess of $25,000 outside the State.This amount con-stitutes 76.6 percent of the minimum requirement of $50,000 whichthe Board has established as a criterion before it will assert jurisdic-tion in this category.-3Also in the same year the Employer madedirect interstate sales in an approximate amount of $5,328 which is21.3 percent of the requirement of $25,000, the minimum the Boardhas established for the assertion of jurisdiction in this category.'The sum of the above percentages is therefore in excess of the over-allminimum requirements which the Board recently adopted .5 TheBoard, therefore, finds that not only is the Employer engaged in com-merce within the meaning of the Act but that the Board should assertjurisdiction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the repre-sentation of the employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.192 NLRB 580.2Dorn'sHouse of Miracles,Inc.,91 NLRB 632.3HollowTree Lumber Company,91 NLRB 635.4Stanislaus Implement and Hardware Company,Limited,91 NLRB 618.6 The Rutledge Paper Products,Inc.,91 NLRB 625.93 NLRB No. 3. BEAR BRAND HOSIERY COMPANY'954. In accordance with the agreement of the parties, we find that thefollowing employees of the Employer constitute a. unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All employees of the Employer, at its Eugene, Oregon, shop, includ-ing those engaged in making, assembling, erecting, dismantling, andrepairing of machinery and equipment and/or parts thereof per-formed by the Company on or off its premises but excluding officeemployees, administrative employees, guards, and all supervisors asdefined in the Act.OrderIT IS HEREBY ORDEREDthat the Decision and Order in the above-entitled proceeding issued by the Board on December 8, 1950, be, and ithereby is, vacated and set aside.[Text of Direction of Election omitted from publication in thisvolume.]BEAR BRAND HOSIERY COMPANYandTEXTILEWORKERS UNION OFAMERICA, CIO, PETITIONER.Case No. 9-RC-1035. February 7,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John P. Von Rohr,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pusuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations 1 involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Intervenor agree that the appropriateunit should consist of the Employer's production and maintenance1The hearing officer properly-granted intervention to the United Textile Workers ofAmerica, AFL,herein called the Intervenor93 NLRB No. 15.